Exhibit 10.1
RELEASE AND SETTLEMENT AGREEMENT
     This Release and Settlement Agreement (“Agreement”) is entered into between
Robert P. Cuthbert (“Cuthbert” or “you”) and SeaBright Insurance Company
(“SeaBright” or “we”).
     WHEREAS, Cuthbert has tendered his resignation from all positions he holds
with SeaBright Insurance Holdings, Inc. and all of its subsidiaries, and
SeaBright and Cuthbert desire to set forth the definitive rights and obligations
of the parties in connection with Cuthbert’s separation and to settle any and
all differences or potential differences between them.
     NOW, THEREFORE, in consideration of the mutual promises and releases
recited below, the parties resolve all disputes between them as follows:
     1. SeaBright will pay you your base salary through the effective date of
this Agreement and will pay you one year’s severance in an amount equal to your
current annual base salary, payable from the effective date of this Agreement
and continuing for twelve months thereafter in accordance with past payroll
practices and subject to applicable withholding. SeaBright will also forgive
your obligation to repay the $162,500 sign on bonus paid to you on or about six
months from your date of hire. For a period of twelve months following the
effective date of this Agreement, SeaBright will, following your election of
continuation health coverage pursuant to the provisions of Section 4980B of the
Internal Revenue Code of 1986, as amended (“COBRA”), reimburse you for the full
amount of the applicable COBRA premium for your group health benefits that are
substantially similar to those benefits that you were receiving immediately
prior to the effective date of this Agreement. Such coverage shall be provided
to you as COBRA benefits and shall terminate prior to the end of the twelve
month period if you are no longer eligible for COBRA coverage or if you accept
employment with any other person. SeaBright’s payments for COBRA coverage shall
be made in amounts “grossed up” for the payment of any applicable income taxes
payable by you. SeaBright will reimburse you for your reasonable expenses in
connection with the relocation of you and your spouse from Seattle to your home
in New York. Should you have any continuing obligations to the landlord of your
current temporary housing, SeaBright agrees to either reimburse you for or to
pay that landlord directly for the monthly rental through the end of 2009;
provided that you use your best efforts to terminate the lease and cause the
landlord to mitigate damages and the expenses are reasonable under the
circumstances. SeaBright’s payments for the foregoing relocation and monthly
rental expenses shall be made in amounts “grossed up” for the payment of any
applicable income taxes payable by you.
     2. Cuthbert, on behalf of himself and his heirs, executors, administrators
and assigns, fully, unconditionally and forever releases and discharges
SeaBright, including, past and present, all affiliated corporations, directors,
owners, shareholders, officers, agents, and employees from any and all claims,
agreements, causes of action or obligations or liabilities of whatever kind or
nature, including attorneys’ fees and costs, whether now known or unknown, and
whether or not concealed or hidden, which have existed or may have existed as of
the date of this Agreement, including, but without in any way limiting the
generality of the foregoing, any and all claims arising out of any act,
transaction or occurrence which may have occurred with respect to Cuthbert’s
employment and the termination of his employment with SeaBright and including,
without limitation, any rights Cuthbert may have under his offer letter dated
August 7,

 



--------------------------------------------------------------------------------



 



2008 (the “Offer Letter”) and any agreements he may have entered into with the
Company with respect to equity incentive compensation or otherwise.
     Cuthbert specifically releases any claims of violation of statute,
including Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Civil Rights Act of 1991, the Americans with Disability Act,
the Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Washington Law Against Discrimination or any
other law or ordinance respecting employment. He further releases any claims
sounding in tort or in contract, including, but not limited to, wrongful
termination in violation of public policy, breach of contract, retaliation,
negligent infliction of emotional distress and intentional infliction of
emotional distress. It is the intention of all parties to make this release as
broad and general as the law permits.
     3. Cuthbert agrees to keep confidential all circumstances and facts
underlying his employment with and separation from SeaBright. In the event
Cuthbert is requested, in court order or any other legal process, to provide
information covered by this confidentiality obligation, he agrees, through
counsel, to immediately notify in writing James Shaker, attorney at Ryan,
Swanson & Cleveland, 1201 Third Avenue, Suite 3400, Seattle Washington 98101, of
any such request. Cuthbert expressly acknowledges and affirms his continuing
obligations under the Confidentiality Agreement he executed on August 7, 2008.
     4. Cuthbert and SeaBright shall each bear their own costs and attorneys’
fees incurred in reaching this Agreement, if any.
     5. Cuthbert agrees that he will not in any way apply for, and that he will
not under any circumstances hold, or be entitled to, or be eligible for,
employment with SeaBright or any parent, subsidiary, division or affiliate
thereof at any time. SeaBright will be entitled to reject without cause any
application for employment made by Cuthbert.
     6. Cuthbert agrees that at no time in the future will he disparage or
comment negatively, orally or in writing, about SeaBright, or its officers,
directors, employees, policies, or practices. Cuthbert further agrees not to
discourage anyone from doing business with, or remaining or becoming employed by
SeaBright, or encourage anyone to abandon or withdraw any of his/her business
from SeaBright at any time in the future.
     7. This Agreement shall not be construed as an admission by SeaBright of
any wrongful act of any kind, and SeaBright specifically disclaims any liability
for and the occurrence of any wrongdoing against Cuthbert or any other person.
     8. Cuthbert agrees that SeaBright has made no representations regarding the
tax consequences of any amounts received pursuant to this Agreement and agrees
to be responsible for any and all tax liability, responsibility or obligation,
including any interest or penalty, due on account of his receipt of the agreed
payments described above. Cuthbert agrees to indemnify, defend and hold harmless
SeaBright from any tax liability or obligation arising from receipt of such
payments.

-2-



--------------------------------------------------------------------------------



 



     9. This Agreement is entered into in the State of Washington, and shall be
interpreted under the laws of said state. Any claims or disputes arising from
this Agreement shall be brought in a court of competent jurisdiction of the
State of Washington.
     10. If either party takes legal action to enforce this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs in addition to other remedies provided by law.
     11. Preparation of this Agreement has been a joint effort of the parties
and the resulting document shall not be construed more severely against one or
the parties than against the other.
     12. This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes any prior representations,
understandings or agreements, including the Offer Letter.
     13. In the event that any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way to affected or impaired thereby.
     14. This Agreement shall be effective as of June 30, 2009.
     CUTHBERT ACKNOWLEDGES THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL
OF THE PROVISIONS OF THIS AGREEMENT; THAT SEABRIGHT ADVISED HIM IN WRITING (AND
THIS PARAGRAPH CONSTITUTES SUCH WRITTEN ADVICE) TO CONSULT AN ATTORNEY REGARDING
THIS AGREEMENT; THAT SEABRIGHT SHALL HAVE NO RESPONSIBILITY TO REIMBURSE HIM FOR
ANY LEGAL FEES INCURRED BY HIM IN CONNECTION WITH THE REVIEW OR NEGOTIATION OF
THIS RELEASE; THAT HIS EXECUTION OF THIS AGREEMENT IS VOLUNTARY.
SEABRIGHT INSURANCE COMPANY

             
By
  /s/ John G. Pasqualetto       /s/ Robert P. Cuthbert
 
           
Its
  President & CEO       Robert P. Cuthbert
Date
  6/30/09       Date June 30, 2009

-3-